EXECUTION COPY







FINANCIAL SERVICES VEHICLE TRUST,

BMW MANUFACTURING L.P.,

BMW AUTO LEASING LLC,

BMW VEHICLE LEASE TRUST 2009-1,

and

Citibank, N.A.,

as Indenture Trustee

                                                                                    

BACK-UP SECURITY AGREEMENT

Dated as of June 9, 2009

                                                                                    








--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page




ARTICLE ONE

DEFINITIONS

2

Section 1.01.

Definitions

2

Section 1.02.

Interpretive Provisions

3

ARTICLE TWO

SECURITY INTEREST

3

Section 2.01.

Grant of Security Interest.

3

Section 2.02.

Certificate of Title

4

Section 2.03.

Filing of Financing Statements.

4

Section 2.04.

Use of Collateral

4

Section 2.05.

Further Description of the Collateral

5

Section 2.06.

Back-Up Rights of Issuer

5

ARTICLE THREE

MISCELLANEOUS

5

Section 3.01.

Amendments

5

Section 3.02.

Governing Law

5

Section 3.03.

Severability of Provisions

5

Section 3.04.

Counterparts

5

Section 3.05.

Successors and Assigns

5

Section 3.06.

Further Assurances

5

Section 3.07.

Limitation of Liability of Owner Trustee, the Trustee and

the Indenture Trustee.

6

Section 3.08.

Notices

6

Section 3.09.

Series Disclaimer and Acknowledgment

7




SCHEDULES

Schedule A — Schedule of 2009-1 Leases

A-1





--------------------------------------------------------------------------------

BACK-UP SECURITY AGREEMENT

This Back-Up Security Agreement, dated as of June 9, 2009, is among Financial
Services Vehicle Trust, a Delaware statutory trust (the “Vehicle Trust”), BMW
Manufacturing L.P., an Indiana limited partnership (“BMW LP”), BMW Auto Leasing
LLC, a Delaware limited liability company (the “Transferor”), BMW Vehicle Lease
Trust 2009-1, a Delaware statutory trust (the “Issuer”), and Citibank, N.A., a
national banking association, not in its individual capacity, but solely as
indenture trustee (the “Indenture Trustee”) under the Indenture, dated as of
June 9, 2009 (the “Indenture), from the Issuer to the Indenture Trustee.

RECITALS

WHEREAS, the Vehicle Trust is governed by the Amended and Restated Trust
Agreement, dated as of September 27, 1996, as further amended as of May 25, 2000
and December 1, 2006 (the “Vehicle Trust Agreement”), between BMW LP and BNY
Mellon Trust of Delaware, formerly known as The Bank of New York (Delaware), a
Delaware banking corporation, as Trustee (the “Trustee”);

WHEREAS, the Vehicle Trust was formed for the purposes of taking assignments and
conveyances of, holding in trust and releasing its ownership interest in,
various trust assets, including lease contracts insofar as such lease contracts
pertain to particular passenger cars, motorcycles or light trucks and the
related passenger cars, motorcycles or light trucks;

WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of June 9, 2009 (the “2009-1 Vehicle
Trust Supplement” and together with the Vehicle Trust Agreement, the “SUBI Trust
Agreement”), to establish one special unit of beneficial interest (the “2009-1
SUBI”);

WHEREAS, in connection with the SUBI Trust Agreement, a separate portfolio of
Leases (the “2009-1 Leases”), the Leased Vehicles that are leased under the
2009-1 Leases (the “2009-1 Vehicles”) and certain other related assets of the
Vehicle Trust have been allocated to the 2009-1 SUBI;

WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2009-1 SUBI (the “2009-1 SUBI Certificate”);

WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of May 21, 2009, as amended and restated as of June 9, 2009, between the
Transferor and Wilmington Trust Company, a Delaware banking corporation, as
owner trustee (the “Trust Agreement”);

WHEREAS, pursuant to the SUBI certificate transfer agreement, dated as of June
9, 2009 (the “SUBI Certificate Transfer Agreement”), between BMW LP and the
Transferor, BMW LP has transferred and assigned, without recourse, to the
Transferor all of BMW LP’s interest in the 2009-1 SUBI Certificate in
consideration of the Transfer Price (as defined therein);

WHEREAS, pursuant to the Issuer SUBI certificate transfer agreement, dated as of
June 9, 2009 (the “Issuer SUBI Certificate Transfer Agreement”), between the
Transferor and the Issuer, the Transferor has transferred and assigned, without
recourse, to the Issuer all of the Transferor’s interest in the 2009-1 SUBI
Certificate and certain other rights in consideration of the Transfer Price (as
defined therein);

WHEREAS, pursuant to the Indenture, the Issuer has granted a security interest
in the 2009-1 SUBI Certificate to the Indenture Trustee to secure payment of the
Notes; and

WHEREAS, the parties hereto desire to provide that if, for any reason, the form
of any of the transactions contemplated by the SUBI Trust Agreement, the 2009-1
SUBI Certificate, the Trust Agreement or the Indenture (collectively, the
“Transfer Documents”) are deemed to constitute a loan by any or all of the
Securityholders (as defined in the Trust Agreement), secured by a pledge of the
2009-1 SUBI Assets or any interest therein (rather than by the 2009-1 SUBI
Certificate), each of the Vehicle Trust, BMW LP and the Transferor shall be
deemed to have granted to the Issuer a first priority security interest in the
Collateral (as defined herein) to secure the Securities, which security interest
the Issuer shall have assigned to the Indenture Trustee to secure the Notes.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01.

Definitions.  Whenever used herein, unless the context otherwise requires,
(i) capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the SUBI Trust Agreement, and if not defined therein, in the SUBI
Servicing Agreement, (ii) capitalized terms defined in the Preamble and the
Recitals have the meanings set forth therein and (iii) the following words and
phrases shall have the following meanings:

“Agreement” means this Back-Up Security Agreement, as amended or supplemented
from time to time.

“Back-Up Event” means that a court of competent jurisdiction has made a
determination or ruling that has the effect of allowing realization on the
security intended to be provided to the Issuer by the Transfer Documents only if
such transactions are deemed to constitute a loan by the Issuer, secured
directly by a pledge of the 2009-1 SUBI Assets or any interest therein (rather
than by the 2009-1 SUBI Certificate and the beneficial interest in the 2009-1
SUBI Assets represented thereby).

“Collateral” has the meaning set forth in Section 2.01(a).

“Pledgors” means the Vehicle Trust, BMW LP and the Transferor.

“SUBI Servicing Agreement” means the Basic Servicing Agreement, dated as of
August 30, 1995, between the Vehicle Trust, BMW LP and BMW Financial Services
NA, LLC (“BMW FS”), as servicer, as supplemented by the Servicing Supplement,
dated as of June 9, 2009, among the Vehicle Trust, BMW LP, and BMW FS, as
servicer.

“Trust Assets” has the meaning set forth in the SUBI Trust Agreement.

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

Section 1.02.

Interpretive Provisions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used herein include, as appropriate, all genders and the plural as well as the
singular,  (ii) references to words such as “herein”, “hereof” and the like
shall refer to this Agreement as a whole and not to any particular part, Article
or Section herein, (iii) references to an Article or Section such as “Article
One” or “Section 1.01” shall refer to the applicable Article or Section of this
Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation” and (v) the term “proceeds” shall have the meaning
ascribed to such term in the UCC.

ARTICLE TWO

SECURITY INTEREST

Section 2.01.

Grant of Security Interest.

(a)

Each of the Vehicle Trust, BMW LP and the Transferor hereby grants to the Issuer
a security interest in all of its present and future right, title and interest,
if any, in, to and under (but not, except to the extent required by law, any
obligations with respect to) the following collateral (the “Collateral”):  (i) a
100% interest in (A) all rights under the 2009-1 Leases; (B) all other 2009-1
SUBI Assets, including the 2009-1 SUBI Collection Account but excluding the
2009-1 Vehicles except to the extent permitted by law and (C) all proceeds of
the items described in (i) (A) and (i) (B), including insurance proceeds payable
by reason of loss or damage to the 2009-1 Vehicles to the extent not applied to
making repairs to the related 2009-1 Vehicle or otherwise paid by the Servicer
to the Lessee, a third person or governmental authority as required by law or
pursuant to its normal servicing practices and (ii) all proceeds of the
foregoing.  Such grant is made to secure (i) the payment of all amounts due on
the Securities in accordance with their terms in the priorities of payment set
forth in the Indenture, (ii) the payment of all other sums payable under the
Trust Agreement or the Indenture and (iii) compliance with the provisions of the
Trust Agreement and the Indenture.

(b)

The Issuer hereby assigns to the Indenture Trustee its security interests in the
Collateral granted to the Issuer pursuant to Section 2.01(a) hereof to secure
(i) the payment of all amounts due on the Notes, (ii) the payment of all other
sums payable under the Indenture and (iii) compliance with the provisions of the
Indenture.

(c)

Each of the Issuer and the Indenture Trustee acknowledges such grant and
assignment, but all parties hereto acknowledge and agree that (i) such grant and
assignment are made solely for protective purposes and without representation or
warranty as to the nature of any of parties’ rights in and to the Collateral;
and (ii) none of the parties hereto intends to imply in any way that any of the
Transfer Documents should not be interpreted or enforced in accordance with its
respective terms.  Each of the Trustee and the Indenture Trustee also
acknowledges that it shall have no claim to any proceeds or assets of the
Vehicle Trust or to any of the Trust Assets other than the Collateral.

Section 2.02.

Certificate of Title.  None of the parties hereto, including the Vehicle Trust,
shall be required to make notation on, or cause to be taken any other action
with respect to, any Certificate of Title for any 2009-1 Vehicle to reflect the
back-up Lien created hereby.

Section 2.03.

Filing of Financing Statements.

(a)

Each of the Vehicle Trust, BMW LP, the Transferor and the Issuer, will from time
to time execute, deliver and file all UCC financing statements and continuation
statements reasonably required or necessary to maintain, perfect or continue the
perfection of the backup Lien created hereby with respect to the 2009-1 Leases
and the proceeds thereof and any other Collateral, the perfection of a security
interest in which may be accomplished and continued by the same filings.  The
obligations of the Issuer hereunder will be performed by the Administrator.

(b)

Upon release of the lien of the Indenture, the Indenture Trustee shall execute
and file such partial or full releases or partial or full assignments of
financing statements and other documents and instruments as may be prepared and
reasonably requested by the Issuer to assign the Indenture Trustee’s interests
hereunder back to the Issuer.

Section 2.04.

Use of Collateral.  Each of the parties granting a security interest hereunder
may continue to use and deal with its interest in the Collateral in any lawful
manner and may sell items of Collateral in the ordinary course of its business,
subject only to the requirements of the Transfer Documents, the Servicing
Agreement or any other Basic Document, as appropriate.

Section 2.05.

Further Description of the Collateral.  Schedule A attached hereto contains a
description of the 2009-1 Leases.

Section 2.06.

Back-Up Rights of Issuer.  If a Back-Up Event shall have occurred and be
continuing, the Issuer may exercise the rights and remedies with respect to the
Collateral of a secured party under the UCC to the extent permitted by
applicable law.  Notwithstanding any other provision hereof, the Issuer shall
have recourse only against the Collateral and not against any Pledgor hereunder.

ARTICLE THREE

MISCELLANEOUS

Section 3.01.

Amendments.  This Agreement may be amended by written agreement among the
parties hereto; provided, however, that it may only be amended under the same
circumstances the Trust Agreement could be amended pursuant to Section 12.01
thereof and the Indenture could be amended pursuant to Article Nine thereof.

Section 3.02.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 3.03.

Severability of Provisions.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
and terms of this Agreement, as the same may be amended or supplemented, and
shall in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Agreement.

Section 3.04.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original, but
all of which counterparts shall together constitute but one and the same
instrument.

Section 3.05.

Successors and Assigns.  All covenants and agreements contained in this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective permitted successors and assigns.

Section 3.06.

Further Assurances.  Each party will perform such acts and execute and deliver
to any other party such additional documents or instruments as may be reasonably
requested in order to effect the purposes of this Agreement and to better assure
and confirm unto the requesting party its rights, powers and remedies hereunder.

Section 3.07.

Limitation of Liability of Owner Trustee, the Trustee and the Indenture Trustee.
 

(a)

Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by Wilmington Trust Company not in its individual capacity
but solely in its capacity as Owner Trustee of the Issuer and in no event shall
Wilmington Trust Company in its individual capacity or, except as expressly
provided in the Trust Agreement, as Owner Trustee of the Issuer have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer in accordance with the priorities set forth
herein.  For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement.

(b)

Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by BNY Mellon Trust of Delaware not in its individual
capacity but solely in its capacity as Trustee of the Vehicle Trust and in no
event shall BNY Mellon Trust of Delaware in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Vehicle Trust hereunder, as to all of which recourse shall be
had solely to the assets of the Vehicle Trust.  For all purposes of this
Agreement, in the performance of any duties or obligations of the Vehicle Trust
hereunder, the Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Part VI of the SUBI Trust Agreement.

(c)

Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by Citibank, N.A. not in its individual capacity but solely
in its capacity as Indenture Trustee and in no event shall Citibank, N.A. in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto.

Section 3.08.

Notices.  All notices, requests and demands under this Agreement shall be given
in accordance with Section 11.04 of the Indenture.  The address for such purpose
of (i) the Vehicle Trust shall be c/o BNY Mellon Trust of Delaware, 100 White
Clay Center, Route 273, Newark, DE 19711; (ii) BMW LP shall be 300 Chestnut
Ridge Road, Woodcliff Lake, New Jersey 07677 (telecopier no. (201) 307-9286),
Attention: General Counsel and (iii) the Transferor shall be 300 Chestnut Ridge
Road, Woodcliff Lake, New Jersey 07677 (telecopier no. (201) 307-9286),
Attention: General Counsel.

Section 3.09.

Series Disclaimer and Acknowledgment.  The parties hereto acknowledge and agree
that the Vehicle Trust is organized in series pursuant to Section 3804(a) and
3806(b)(2) of the Statutory Trust Statute.  As such, the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to each series of the Trust shall be enforceable against the assets of
such series of the Trust only, and not against the assets of the Vehicle Trust
generally or the assets of any other series of the Vehicle Trust or against the
Trustee of the Vehicle Trust.  There may be several series of the Vehicle Trust
created pursuant to the Vehicle Trust Agreement.







[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereto duly authorized, as of the day and
year first above written.

FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2009-1 SUBI

By:

BNY Mellon Trust of Delaware, not in its individual capacity but solely as
Trustee

By:

/s/ Kristine K. Gullo        

Name: Kristine K Gullo
Title: Vice President

BMW MANUFACTURING L.P.

By:

BMW FACILITY PARTNERS, LLC,
as General Partner

By:

/s/ Martin Stremplat          

Name: Martin Stremplat
Title: President

By:

/s/ Joachim Herr                          

Name: Joachim Herr
Title: Treasurer





--------------------------------------------------------------------------------

BMW AUTO LEASING LLC

By:

/s/ Martin Stremplat          

Name: Martin Stremplat
Title: Vice President-Finance

By:

/s/ Joachim Herr                          

Name: Joachim Herr
Title: Treasurer

BMW VEHICLE LEASE TRUST 2009-1

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

By:

/s/ J. Christopher Murphy                         

Name: J. Christopher Murphy
Title: Financial Services Officer

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

By:

/s/ Louis Piscitelli                      

Name: Louis Piscitelli
Title: Vice President





--------------------------------------------------------------------------------

SCHEDULE A

Schedule of 2009-1 Leases

[Omitted. Copies on file with the Servicer, the Trustee and the Owner Trustee.]






